                                                           Case 2:21-cv-00637-RFB-BNW Document 35 Filed 06/14/21 Page 1 of 3




                                                       1   AARON R. MAURICE, ESQ.
                                                           Nevada Bar No. 6412
                                                       2   BRITTANY WOOD, ESQ.
                                                           Nevada Bar No. 7562
                                                       3   ELIZABETH E. ARONSON, ESQ.
                                                           Nevada Bar No. 14472
                                                       4   MAURICE WOOD
                                                           8250 West Charleston Blvd., Suite 100
                                                       5   Las Vegas, Nevada 89117
                                                           Telephone: (702) 463-7616
                                                       6   Facsimile: (702) 463-6224
                                                           E-Mail: amaurice@mauricewood.com
                                                       7              bwood@mauricewood.com
                                                                      earonson@mauricewood.com
                                                       8
                                                           Attorneys for Defendants,
                                                       9   STEWART TITLE GUARANTY COMPANY and
                                                           STEWART TITLE INFORMATION SERVICES
                                                      10   CORPORATION, STEWART TITLE COMPANY,
                                                           successor by merger to Stewart Title of Nevada
                                                      11   Holdings, Inc., successor by merger to Stewart Title
          8250 West Charleston Boulevard, Suite 100

           Tel: (702) 463-7616 Fax: (702) 463-6224




                                                           of Nevada (erroneously sued as Stewart Title of
                                                      12   Nevada)
MAURICE WOOD
                   Las Vegas, Nevada 89117




                                                      13                                UNITED STATES DISTRICT COURT

                                                      14                                      DISTRICT OF NEVADA

                                                      15                                       ***
                                                            HSBC    BANK     USA,       NATIONAL                    CASE NO. 2:21-cv-00637-RFB-BNW
                                                      16    ASSOCIATION   AS     TRUSTEE     FOR
                                                            DEUTSCHE     ALT-A         SECURITIES
                                                      17    MORTGAGE LOAN TRUST, SERIES 2006-                       STIPULATION AND ORDER TO
                                                            AR2,                                                    EXTEND TIME PERIOD TO FILE
                                                      18                    Plaintiff,                              REPLIES IN SUPPORT OF
                                                                                                                    MOTIONS TO DISMISS [ECF NOS.
                                                      19                vs.                                         4, 8]
                                                      20    STEWART INFORMATION SERVICES                            [First Request]
                                                            CORP.; STEWART TITLE GUARANTY
                                                      21    COMPANY;    STEWART    TITLE     OF
                                                            NEVADA; DOE INDIVIDUALS I through X;
                                                      22    and ROE CORPORATIONS XI through XX,
                                                            inclusive,
                                                      23
                                                                                     Defendants.
                                                      24

                                                      25               Defendants Stewart Title Guaranty Company (“STGC”), Stewart Title Information
                                                      26   Services Corporation (“SISC”), and Stewart Title Company, successor by merger to Stewart Title
                                                      27   of Nevada Holdings, Inc., successor by merger to Stewart Title of Nevada (erroneously sued as
                                                      28   Stewart Title of Nevada) (“STC”) (collectively, “Defendants”), by and through their counsel of

                                                           (8760-20)                                  Page 1 of 3
                                                           Case 2:21-cv-00637-RFB-BNW Document 35 Filed 06/14/21 Page 2 of 3




                                                       1   record, MAURICE WOOD, and Plaintiff HSBC Bank USA, National Association as Trustee for

                                                       2   Deutsche ALT-A Securities Mortgage Loan Trust, Series 2006-AR2’s (“Plaintiff”), by and

                                                       3   through its counsel of record, WRIGHT FINLAY & ZAK, hereby stipulate and agree as follows:

                                                       4               1.    On March 26, 2021, Plaintiff filed its Complaint in the Eighth Judicial District

                                                       5   Court, Case No. Case No. A-21-831193-C. See ECF No. 1-1.

                                                       6               2.    On April 19, 2021, STGC and SISC filed a Petition for Removal with this Court,

                                                       7   based upon diversity jurisdiction. See ECF No. 1.

                                                       8               3.    On April 22, 2021, SISC filed a Motion to Dismiss for Lack of Personal Jurisdiction

                                                       9   pursuant to Fed. R. Civ. P. 12(b)(2). See ECF No. 4.

                                                      10               4.    On April 26, 2021, STGC filed a Motion to Dismiss Pursuant to Fed. R. Civ. P.

                                                      11   12(b)(6). See EFC No. 8. STC filed a Joinder on May 3, 2021. See ECF 11.
          8250 West Charleston Boulevard, Suite 100

           Tel: (702) 463-7616 Fax: (702) 463-6224




                                                      12               5.    On May 6, 2021, the parties stipulated to extend the deadline for Plaintiff to respond
MAURICE WOOD
                   Las Vegas, Nevada 89117




                                                      13   to the Motions to Dismiss until June 6, 2021, which was subsequently granted by this Court. See

                                                      14   ECF Nos. 14, 17.

                                                      15               6.    On June 7, 2021, Plaintiff filed its Responses in Opposition to the two Motions to

                                                      16   Dismiss, with an accompanying Request for Judicial Notice. See ECF Nos. 31–33.

                                                      17               7.    The timing of Plaintiff’s filing of the Responses created a scheduling conflict for

                                                      18   Defendant’s counsel due to Defendant’s counsels’ prior professional and family commitments.

                                                      19               8.    As such, the parties have stipulated that the deadline for the filing of Defendants’

                                                      20   Replies will be extended by thirty (30) days, such that the deadline for both filings would be

                                                      21   extended to July 14, 2021.

                                                      22               9.    This extension is requested to allow counsel for Defendants additional time to

                                                      23   review and respond to the points and authorities filed by Plaintiff while still allowing Defendant’s

                                                      24   counsel to comply with her previously planned commitments.

                                                      25               10.   Counsel for Plaintiff does not oppose the requested extension.

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                           (8760-20)                                       Page 2 of 3
                                                           Case 2:21-cv-00637-RFB-BNW Document 35 Filed 06/14/21 Page 3 of 3




                                                       1               11.   This is the first request for an extension which is brought in good faith and not for

                                                       2    purposes of delay.

                                                       3

                                                       4   DATED this 9th day of June, 2021.               DATED this 9th day of June, 2021.

                                                       5          MAURICE WOOD                                      WRIGHT FINLAY & ZAK, LLP

                                                       6    By: /s/ Elizabeth E. Aronson                        By:/s/ Darren Brenner
                                                               AARON R. MAURICE, ESQ.                              DARREN T. BRENNER, ESQ.
                                                       7       Nevada Bar No. 006412                               Nevada Bar No. 8386
                                                       8       BRITTANY WOOD, ESQ.                                 LINDSAY D. ROBBINS, ESQ.
                                                               Nevada Bar No. 007562                               Nevada Bar No. 13474
                                                       9       ELIZABETH E. ARONSON, ESQ.                          CHRISTINA V. MILLER, ESQ.
                                                               Nevada Bar No. 014472                               Nevada Bar No. 12448
                                                      10       8250 West Charleston Blvd., Suite 100               7785 W. Sahara Ave., Suite 200
                                                               Las Vegas, Nevada 89117                             LAS VEGAS, NV 89117
                                                      11       Attorneys for Defendants                            Attorneys for Plaintiff
          8250 West Charleston Boulevard, Suite 100

           Tel: (702) 463-7616 Fax: (702) 463-6224




                                                      12
MAURICE WOOD
                   Las Vegas, Nevada 89117




                                                      13

                                                      14                                            IT IS SO ORDERED.
                                                      15

                                                      16
                                                                                                    ________________________________________
                                                      17                                            UNITED STATES DISTRICT COURT JUDGE
                                                      18

                                                      19                                           DATED this 14th day of June, 2021.
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           (8760-20)                                      Page 3 of 3
